DETAILED ACTION
This Office action is in response to the application filed on 24 August 2022.
Claims 1-8 are cancelled.
Claims 9-20 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 9-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Parsa et al. US patent # 6,643,318 B1.
As to claim 9, Parsa discloses substantially the invention as claimed, including a mobile station (Figures 7, 9, the MS 15) comprising:
a transmitter (Figure 9, the transmitter 430); and
a receiver (Figure 9, the receiver 411),
wherein the transmitter is configured to transmit a preamble (Figures 3, 4, a particular Access Preamble (AP), col. 5, lines 26-32) without information (a coded Collision Detection (CD) signature in Figure 4 shown as with cross-hatch shading at P1 on the UL channel, col. 5, lines 51-56), wherein the information is related to a number of preambles that were transmitted (a set of access preambles, col. 5, lines 26-32), wherein the receiver is configured to receive a response (an AP-AICH acknowledgement, col. 5, lines 51-52) after the transmitter transmitted the preamble, and
wherein the transmitter is configured to transmit the information (the MS transmits a CD preamble containing the coded CD signature, col. 5, lines 54-55).
As to claim 10, Parsa discloses, wherein the transmitter is configured to transmit the information after the receiver received the response (Figures 3,4, 7, and associated text, col. 5, lines 51-56).
As to claim 11, Parsa discloses, wherein the information includes a number of preambles that were transmitted until the mobile station receives the response (Figures 3,4, 7, and associated text, col. 5, lines 51-56).
Claims 12-14 correspond to the method claims of MS claims 9-11; therefore, they are rejected under the same rationale shown in claims 9-11 above.  
Claims 15-17 are the BS claims exchanging the technical functions with MS claims 9-11; therefore, they are rejected under the same rationale shown in claims 9-11 above.  
Claims 18-20 correspond to the method claims of BS claims 15-17; therefore, they are rejected under the same rationale shown in claims 15-17 above.  
The prior art cited in this Office action is: Parsa et al. US patent # 6,643,318 B1.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649